Jim Johnson, Associate Justice (dissenting). I do not agree with the majority view. As I understand the facts, the policy originally excluded accident or loss caused or contributed to by travel or flight in any aircraft, except as a fare paying passenger on a licensed passenger aircraft, but also excluded death due to bodily injury arising out of or in the course of employment. By supplemental contract Or amendment the exclusion of bodily injury arising out of or in the course of employment was removed. Appellant filed suit claiming that under the circumstances the removel of the exclusion for death in the course of employment extended coverage of the accidental death benefits to any death of the insured caused or contributed to by bodily injury arising out of or in the course of his employment, whether caused or contributed to by travel or flight in a private aircraft. It is conceded that this death arose out of and in the course of Chris Finkbeiner’s employment. Evidently this is a case of first impression in the United States on the exact question here involved. In the absence of authority to the contrary it is my view that the specific removal (by separate rider) of the exclusion had the effect of specifically including in the amended policy the reverse of the removed language, thereby effectively making the policy read, “the company will pay for death arising out of or in the course of employment. ’ ’ Treating the policy as being so worded and following the settled rule that an intent to exclude coverage should be expressed in unmistakable language, Milwaukee Ins. Co. v. Wade, 238 Ark. 565, 383 S. W. 2d 105, Riverside Ins. Co. v. McGlothin, 231 Ark. 764, 332 S. W. 2d 486, it is my conclusion that at least the policy in this case was made ambiguous by the amendment. Having thus concluded, I would apply the universal rule that ambiguity in insurance policies is resolved in favor of the insured. For the reasons stated I respectfully dissent.